Case: 18-31250      Document: 00515309836         Page: 1    Date Filed: 02/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-31250
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 13, 2020
SEAN WESLEY,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

JONNY SUMLIN; JOHN GOODWIN; ALICIA LEWIS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:16-CV-1332


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Sean Wesley, Louisiana prisoner # 372598, filed this 42 U.S.C. § 1983
suit to seek redress for alleged acts of deliberate indifference to serious medical
needs, and the district court dismissed it after granting the appellees’ motion
for summary judgment. In this appeal, Wesley insists that the defendants
acted with deliberate indifference to his serious medical needs and are not
entitled to qualified immunity. He contends that, while he was housed at the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31250    Document: 00515309836      Page: 2   Date Filed: 02/13/2020


                                  No. 18-31250

Claiborne Parish Detention Center (CPDC), he informed the defendants that
he had hepatitis C, but that they refused to treat him for the condition and
caused his transfer to another correctional facility after he filed a grievance.
      This court reviews the grant of a motion for summary judgment de novo.
Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009).
Summary judgment “shall” be entered “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a).
      Officials infringe the Eighth Amendment’s proscription against cruel
and unusual punishment by engaging in “deliberate indifference to a prisoner’s
serious medical needs, constituting an unnecessary and wanton infliction of
pain.” Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006) (internal quotation
marks and citation omitted).
      As a preliminary matter, we hold that Wesley has abandoned any claims
against the CPDC because he has failed to challenge the district court’s reasons
for dismissal of those claims. See Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir.
2008). Likewise, Wesley fails to challenge the district court’s reasons for the
dismissal of his claims that the defendants retaliated against him. Wesley has,
accordingly, abandoned any retaliation claims as well. See id. Finally, we
refuse to entertain any claims that Wesley raises for the first time on appeal
against LaSalle Management Company or LaSalle Corrections. See Leverette
v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      As to the claims against the individual defendants, the record shows that
Wesley was housed at the CPDC for approximately three and one-half months.
Upon his intake at the CPDC, Wesley was examined by a facility nurse and he
appeared to be in good health and not suffering from any pain or injury.
Although he claimed to have hepatitis C, he told the nurse that he had not



                                        2
    Case: 18-31250     Document: 00515309836     Page: 3   Date Filed: 02/13/2020


                                 No. 18-31250

been receiving treatment for the condition. Wesley did not complain of any
symptoms caused by hepatitis C and listed no medical, mental health, or other
physical ailments on his intake screening form. Further, the CPDC records
contain no documents showing that Wesley ever complained to any CPDC
medical staff or anyone else employed by the CPDC during the short time that
he was housed there indicating that he was suffering any symptoms or
required treatment. We find that there is nothing in the record to show that
the defendants exhibited “a wanton disregard for any serious medical need.”
Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). The record thus shows
no error in connection with the district court’s conclusions that the individual
defendants did not exhibit deliberate indifference to any serious medical needs.
See id.; Harris v. Victoria Indep. Sch. Dist., 168 F.3d 216, 223 (5th Cir. 1999).
      Wesley also challenges the magistrate judge’s denial of the appointment
of counsel. If necessary, this court must examine the basis of its jurisdiction
on its own motion. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Wesley
did not challenge the magistrate judge’s adverse ruling before the district
court, and there is no evidence in the record that Wesley consented to proceed
before the magistrate judge pursuant to 28 U.S.C. § 636(c)(1). Consequently,
we dismiss this appeal in part for lack of appellate jurisdiction. See Gregg v.
Linder, 349 F.3d 860, 862 (5th Cir. 2003).
      Wesley’s motion to supplement the record on appeal to include the
magistrate judge’s report and recommendation from a separate civil case is
denied as unnecessary because we may take judicial notice of appropriate
portions of the subject report to the extent necessary to resolve the issues
presented here by Wesley. See United States v. Herrera-Ochoa, 245 F.3d 495,
501 (5th Cir. 2001).




                                        3
    Case: 18-31250   Document: 00515309836    Page: 4   Date Filed: 02/13/2020


                               No. 18-31250

     In sum, we DISMISS Wesley’s appeal, in part, for lack of jurisdiction; we
AFFIRM the district court’s judgment in all other respects; we DENY Wesley’s
motion to supplement the record as unnecessary.




                                     4